                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
JAMES WILLIAMSON, FREDIA                          )
WILLIAMSON,                                       )
                                                  )
                              Plaintiffs,         )
                                                  )      No. 6:19-03089-CV-RK
                     v.                           )
                                                  )
                                                  )
WYNDHAM VACATION                                  )
OWNERSHIP, INC., WYNDHAM                          )
VACATION RESORTS, INC.,                           )
                                                  )
                              Defendants.         )
                          ORDER DENYING MOTION TO REMAND
       Before the Court is Plaintiffs’ James and Fredia Williamson (“Plaintiffs”) Motion to
Remand (“the Motion”). (Doc. 11.) The Motion is fully briefed. (Docs. 12, 15, 18.) After
careful consideration and for the reasons below, the Motion is DENIED.
                                            Background
       On January 10, 2019, Plaintiffs filed their Petition against Defendants Wyndham
Vacation Ownership, Inc. and Wyndham Vacation Resorts, Inc. (“Defendants”) in the Circuit
Court of Taney County, Missouri. James Williamson and Fredia Williamson v. Wyndham
Vacation Ownership, Inc. and Wyndham Vacation Resorts, Inc., Case No.: 1946-CC00006. On
March 1, 2019, Defendants removed this action to this Court on the basis of diversity of
citizenship pursuant to 28 U.S.C. § 1332(a)(1). The Complaint alleges that on October 10, 2017,
and July 9, 2018, Defendants made false representations to Plaintiffs in timeshare presentations
to convince Plaintiffs to purchase timeshare interests from Defendants. The Complaint asserts
two cause of action against Defendants: (1) violation of the Missouri Merchandising Practices
Act (“MMPA”), RSMo. § 407.025; and (2) fraudulent misrepresentation.
       The parties do not dispute that diversity of citizenship is satisfied. At issue before this
Court is whether Defendants have shown the amount in controversy is satisfied by a
preponderance of the evidence, and if so, whether Plaintiffs have shown, to a legal certainty, that
the amount in controversy cannot be met.
                                           Legal Standard
          “[F]ederal courts are courts of limited jurisdiction.” Ark. Blue Cross & Blue Shield v.
Little Rock Cardiology Clinic, P.A., 51 F.3d 812, 816 (8th Cir. 2009). A party may remove an
action to federal court if there is complete diversity of the parties and the amount in controversy
exceeds $75,000. 28 U.S.C. §§ 1332(a) and 1441(a). “[T]he amount in controversy is measured
by the value of the right that [plaintiff] seeks to protect or the value of the object that is the
subject matter of the suit.” Churchill in Crestwood, LLC v. Schwartz, 2011 WL 7109212, at *4
(W.D. Mo. Jan. 27, 2011) (citing Neely v. Consol, Inc., 25 F. App’x 394, 400 (6th Cir. 2002)
(stating that where a plaintiff seeks to rescind a contract, the contract’s entire value is the amount
in controversy)). If the case does not fall within the district court’s original jurisdiction, the court
must remand the case to the state court from which it was removed. 28 U.S.C. § 1447(c).
Removal       statutes   are   construed    against     removal    and     in        favor     of    remand.
Nichols v. Harbor Venture, Inc., 284 F.3d 8857, 861 (8th Cir. 2002).
          A party seeking removal and opposing remand carries the burden of establishing federal
subject       matter     jurisdiction      by      a     preponderance          of       the        evidence.
In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010). “The preponderance
standard requires the moving party to present some specific facts or evidence demonstrating that
the jurisdictional amount has been met such as responses to discovery requests or damage
recoveries in similar cases.” Claxton v. Kum & Go, L.C., 2014 WL 6685816, at *2 (W.D. Mo.
Nov. 26, 2014) (internal quotation marks and citation omitted). “In computing the amount in
controversy, a removing party may include punitive damages and statutory attorney fees.” Id.
“Once the removing party has established by a preponderance of the evidence that the
jurisdictional amount is satisfied, remand is only appropriate if the plaintiff can establish to a
legal certainty that the claim is for less than the requisite amount.” Id. at 3. A plaintiff cannot
meet the legal certainty standard if there is a possibility that the jurisdictional amount will be
satisfied. Id.
                                                Discussion
          Plaintiffs seek the following relief in their Complaint: compensatory damages, recession
of the timeshare agreements, reasonable attorney’s fees, and punitive damages. The parties agree
that Plaintiffs’ actual damages are $51,422.09. Next, as to attorney’s fees, Plaintiffs argue that
even if a one-third contingency fee arrangement was utilized, resulting in $17,138.98 in

                                                    2
attorney’s fees, the amount in controversy would not be satisfied. However, Plaintiffs have
failed to factor a punitive damages award in this calculation.
       In their Complaint, Plaintiffs allege punitive damages are appropriate because
Defendants’ acts were “willful, wanton and in complete disregard of Plaintiffs’ rights.”
(Doc. 1-1, ¶ 36.)      Plaintiffs allege that Defendants coerced and deceived Plaintiffs into
purchasing a timeshare by employing high pressure sales tactics, and Defendants did not explain
or disclose the specific terms and rules of the timeshare until after the transaction was completed.
The Court finds a jury may find Defendants’ alleged conduct sufficient to award punitive
damages.1
       Because the Court has determined a jury may reasonably award punitive damages, the
Court will consider a punitive damages award in the amount in controversy determination. In
Lewellen v. Franklin, the Supreme Court of Missouri held that juries are given discretion to
determine the amount of punitive damages to award. 441 S.W.3d 136, 150 (Mo. banc 2014).
“[T]here is no mathematical formula applied to determine punitive damages and they need not
bear       any    specific      relationship      to     the      actual     damages        received.”
Finley v. Empiregas, Inc. of Potosi, 975 F.2d 467, 473 (8th Cir. 1992). Defendants’ briefing
provides similar MMPA cases with large punitive damages ratios as compared with this case.2
Plaintiffs do not provide any case authority in support of its punitive damages argument and only
conclusory allegations that the amount in controversy is not satisfied.
       Here, considering compensatory damages of approximately $51,400 and attorney’s fees
of approximately $17,100, a punitive damages award of only $6,439.93 or greater would satisfy
the amount in controversy. This amount represents only 12.5% of the compensatory damages.
Much higher percentages have been found to be reasonable in other cases. “Assuming Plaintiff’s
actual damages are probably less than $10,000 . . . [t]he possibility of punitive damages and
attorney’s fees, however, means that a fact finder could legally conclude that Plaintiff’s damages
are greater than $75,000.” Dowell v. Debt Relief America, L.P., 2007 WL 1876478, at *2 (E.D.
Mo. June 27, 2007). “Although the punitive damages awards in these [MMPA] cases were made
       1
           “Under the MMPA, [t]he court may, in its discretion, award punitive damages against
defendants who employ fraudulent selling practices.” Chong v. Parker, 361 F.3d 455, 458 (8th Cir. 2004)
(internal quotation marks and citation omitted). “Only outrageous conduct stemming from an evil motive
or reckless indifference can give rise to an award of punitive damages.” Id.
       2
        Lewllen v. Franklin, 441 S.W.3d 136 (Mo. banc 2014); Peel v. Credit Acceptance Corp., 408
S.W.3d 191 (W.D. Mo. May 28, 2013).

                                                  3
to a class, they show that juries are allowed to assess large punitive damages awards in MMPA
cases.” Id; see also Muhammad v. Public Storage, 2014 U.S. Dist. LEXIS 79778, at *3-4 (W.D.
Mo. June 12, 2014) (the court held an award of actual damages of $20,000 was sufficient to meet
the amount in controversy when considering the possibility of punitive damages and attorney’s
fees).
         After careful consideration, the Court finds Defendants have established by a
preponderance of the evidence the amount in controversy requirement. Assuming Plaintiffs are
successful, their compensatory damages are approximately $51,000. Additionally, the possibility
of punitive damages and attorney’s fees, leads a fact finder to legally conclude that Plaintiffs’
monetary recovery may exceed $75,000. Because the Court finds that Defendants have shown
the amount in controversy is satisfied, remand is only appropriate if Plaintiffs show that, to a
legal certainty, the amount in controversy cannot be satisfied. Plaintiffs have not shown to a
legal certainty that the amount in controversy cannot be satisfied; therefore, Plaintiffs have failed
to meet their burden.
                                            Conclusion
         Accordingly, after careful consideration and for the reasons above, the Motion (Doc. 11)
is DENIED.
         IT IS SO ORDERED.
                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT
DATED: May 6, 2019




                                                 4
